
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


STOCK PURCHASE AGREEMENT


        This Stock Purchase Agreement (the "Agreement") is made as of May 8,
2006 by and among Gartner, Inc., a corporation organized and existing under the
laws of the State of Delaware (the "Company"), Silver Lake Partners, L.P., a
Delaware limited partnership, Silver Lake Investors, L.P., a Delaware limited
partnership, and Silver Lake Technology Investors, L.L.C., a Delaware limited
liability company (collectively, "Silver Lake").

RECITALS

        A.    WHEREAS, as of the date hereof, Silver Lake owns of record
37,740,128 shares of common stock, par value $0.0005 per share, of the Company
(the "Common Stock"), which constitutes approximately 33.1% of the issued and
outstanding shares of Common Stock of the Company;

        B.    WHEREAS, pursuant to Section 4.2 of that certain Amended and
Restated Securityholders Agreement, dated July 12, 2002, among the Company,
Silver Lake Partners, L.P. and certain additional signatories thereto (the
"Securityholders Agreement"), Silver Lake has requested that the Company prepare
and file with the Securities and Exchange Commission (the "SEC") a registration
statement on Form S-3 (the "Registration Statement") relating to the
registration under the Securities Act of 1933, as amended (the "Act"), of
certain shares of Common Stock held by Silver Lake;

        C.    WHEREAS, the Company, Silver Lake and Goldman, Sachs & Co., as
representative of the several underwriters, intend to enter into an agreement
pursuant to which Silver Lake will sell an aggregate of 9,500,000 shares of
Common Stock (such number of shares, the "Firm Shares") and, at the election of
the underwriters set forth on Schedule I thereto (the "Underwriters"), up to
1,425,000 additional shares of Common Stock (the "Optional Shares," and together
with the Firm Shares, the "Underwritten Shares"), to the Underwriters (the
"Underwriting Agreement");

        D.    WHEREAS, in addition to the Underwritten Shares to be sold to the
Underwriters pursuant to the Underwriting Agreement, Silver Lake desires and
voluntarily agrees to sell certain shares of Common Stock held by Silver Lake to
the Company, and the Company desires to purchase such shares from Silver Lake;

        E.    WHEREAS, Silver Lake is entitled to certain contractual consent
rights (in addition to any vote or consent of the board of directors or the
stockholders of the Company required by law or the Company's certificate of
incorporation) pursuant to the terms of the Securityholders Agreement; and

        F.     WHEREAS, the Company and Silver Lake desire to make certain
covenants and agreements with one another pursuant to this Agreement.

        NOW THEREFORE, in consideration of the covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

        1.    Purchase and Sale of the Shares; the Closing.    

        1.1    Purchase and Sale of Common Stock.    Subject to the consummation
of the sale of the Firm Shares to the Underwriters pursuant to and in accordance
with the Underwriting Agreement, and the other terms and conditions of this
Agreement, and on the basis of the representations, warranties and covenants set
forth herein, Silver Lake agrees to sell to the Company, and the Company agrees
to purchase from Silver Lake, 1,000,000 shares of Common Stock (the "Shares").
The allocation of the Shares to be sold by each Silver Lake entity at the
Closing shall be pro rata based on the number of shares of Common Stock held of
record by each of Silver Lake Partners, L.P., Silver Lake Investors, L.P., and
Silver Lake Technology Investors, L.L.C., rounded to the nearest whole share, or
in such other

--------------------------------------------------------------------------------




proportion as Silver Lake may determine; provided Silver Lake notifies the
Company of such allocation at least one business day prior to the Closing.

        1.2    Purchase Price.    The "Per Share Purchase Price" for the Shares
shall be equal to the price per share at which the Underwriters purchase the
Firm Shares from Silver Lake pursuant to the terms of the Underwriting
Agreement. The "Purchase Price" shall equal the Per Share Purchase Price
specified in this Section 1.2 multiplied by the number of Shares purchased by
the Company from Silver Lake pursuant to Section 1.1 of this Agreement.

        1.3    The Closing.    Subject to the terms and conditions hereof, the
purchase and sale of the Shares contemplated by this Agreement (the "Closing")
will take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 1301 Avenue of the Americas, 40th Floor, New York, New York 10019
at 10:00 a.m. New York City time, on the third business day following the
expiration of any prohibitions or restrictions on the Company's ability to
purchase shares of its Common Stock pursuant to Regulation M, as promulgated by
the SEC, 17 CFR § 242.100, et. seq., as may be amended from time to time, or
such other day or location as the parties may mutually agree. At the Closing,
(i) Silver Lake will deliver to the Company certificates representing the Shares
to be purchased by the Company duly endorsed or accompanied by stock powers duly
executed in blank and otherwise in form acceptable for transfer on the books of
the Company (or shall deliver the Shares in such other manner as is reasonably
agreed), and (ii) the Company shall deliver the Purchase Price to Silver Lake by
wire transfer of immediately available funds to one or more accounts specified
by Silver Lake at least one business day prior to the Closing.

        2.    Representations and Warranties of Silver Lake.    In order to
induce the Company to enter into this Agreement, Silver Lake hereby represents
and warrants to the Company as follows:

        2.1    Ownership of Shares.    Silver Lake owns of record the number of
issued and outstanding shares of Common Stock set forth in the recitals to this
Agreement. The Shares to be sold to the Company by Silver Lake when delivered to
the Company shall be free and clear of any liens, claims or encumbrances,
including rights of first refusal and similar claims except for restrictions of
applicable state and federal securities laws. There are no restrictions on the
transfer of such Shares imposed by any shareholder or similar agreement or any
law, regulation or order, other than applicable state and federal securities
laws.

        2.2    Authorization.    Silver Lake has full right, power and authority
to execute, deliver and perform this Agreement and to sell, assign and deliver
the Shares to be sold by it to the Company. This Agreement is the legal, valid
and, assuming due execution and delivery by the other parties hereto, binding
obligation of Silver Lake, enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by (i) principles of
public policy, (ii) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors' rights generally, and (iii) rules of law governing the availability
of equitable remedies.

        2.3    No Violation; No Consent.    The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by Silver Lake (i) will not constitute a breach or violation
of or default under any judgment, decree or order or any agreement or instrument
of Silver Lake or to which Silver Lake is subject, (ii) will not result in the
creation or imposition of any lien upon the Shares to be sold by Silver Lake,
and (iii) will not require the consent of or notice to any governmental entity
or any party to any contract, agreement or arrangement with Silver Lake.

        2.4    Brokerage.    There are no claims for brokerage commissions or
finder's fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Silver Lake.

2

--------------------------------------------------------------------------------




        3.    Representations and Warranties of the Company.    In order to
induce Silver Lake to enter into this Agreement, the Company hereby represents
and warrants as follows:

        3.1    Organization and Corporate Power; Authorization.    The Company
is a corporation duly incorporated, validly existing and in good standing under
the laws of the State of Delaware. The Company has the requisite power and
authority to execute, deliver and perform this Agreement and to acquire the
Shares. As of the Closing, the Company will have sufficient capital to purchase
the Shares hereunder in compliance with Section 160 of the Delaware General
Corporation Law. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby have
been approved by a majority of the disinterested directors on the Board of
Directors of the Company, having been advised by counsel, and have been
otherwise duly authorized by all requisite action on the part of the Company.
This Agreement and any other agreements, instruments, or documents entered into
by the Company pursuant to this Agreement have been duly executed and delivered
by the Company and are the legal, valid and, assuming due execution by the other
parties hereto, binding obligations of the Company, enforceable against the
Company in accordance with its terms except to the extent that the
enforceability thereof may be limited by (i) principles of public policy,
(ii) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally, and (iii) rules of law governing the availability of equitable
remedies.

        3.2    No Violation; No Consent.    The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Company (i) will not constitute a breach or violation
of or default under any judgment, decree or order or any agreement or instrument
of the Company or to which the Company is subject, and (ii) will not require the
consent of or notice to any governmental entity or any party to any contract,
agreement or arrangement with the Company, other than the consent of Silver Lake
provided in Section 8 hereof.

        3.3    Brokerage.    There are no claims for brokerage commissions or
finder's fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Company.

        4.    Conditions to the Company's Obligations.    The obligations of the
Company under Article 1 to purchase the Shares at the Closing from Silver Lake
are subject to the fulfillment as of the Closing of each of the following
conditions unless waived by the Company in accordance with Section 9.12:

        4.1    Representations and Warranties.    The representations and
warranties of Silver Lake contained in Article 2 shall be true and correct on
and as of the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing.

        4.2    Performance.    Silver Lake shall have performed and complied in
all material respects with all agreements, obligations, and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.

        4.3    Sale of Firm Shares.    The sale of the Firm Shares by Silver
Lake to the Underwriters shall have closed in accordance with the terms of the
Underwriting Agreement.

        4.4    Expiration of Regulation M Restrictions.    Any prohibitions or
restrictions on the Company's ability to purchase shares of its Common Stock
pursuant to Regulation M, as promulgated by the SEC, 17 CFR § 242.100? et. seq.,
as may be amended from time to time shall have expired.

        4.5    Further Assurances.    No governmental authority shall have
advised or notified the Company that the consummation of the transactions
contemplated hereunder would constitute a material violation of any applicable
laws or regulations, which notification or advice shall not have been withdrawn
after the exhaustion of the Company's good faith efforts to cause such
withdrawal.

3

--------------------------------------------------------------------------------




        5.    Conditions to Silver Lake's Obligations.    The obligations of
Silver Lake under Article 1 to sell the Shares at the Closing are subject to the
fulfillment as of the Closing of each of the following conditions unless waived
by Silver Lake in accordance with Section 9.12:

        5.1    Representations and Warranties.    The representations and
warranties of the Company contained in Article 3 shall be true and correct as of
the date of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing.

        5.2    Performance.    The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.

        5.3    Sale of Firm Shares.    The sale of the Firm Shares by Silver
Lake to the Underwriters shall have closed in accordance with the terms of the
Underwriting Agreement.

        5.4    Expiration of Regulation M Restrictions.    Any prohibitions or
restrictions on the Company's ability to purchase shares of its Common Stock
pursuant to Regulation M, as promulgated by the SEC, 17 CFR § 242.100, et. seq.,
as may be amended from time to time shall have expired.

        5.5    Further Assurances.    No governmental authority shall have
advised or notified Silver Lake that the consummation of the transactions
contemplated hereunder would constitute a material violation of any applicable
laws or regulations, which notification or advice shall not have been withdrawn
after the exhaustion of Silver Lake's good faith efforts to cause such
withdrawal.

        6.    Covenants.    

        6.1    Closing Conditions.    Silver Lake and the Company shall use
their commercially reasonable efforts to ensure that each of the conditions to
Closing is satisfied.

        7.    Survival of Representations and Warranties; Limitation on
Liability.    All representations and warranties hereunder shall survive the
Closing. Notwithstanding the foregoing, in no event shall Silver Lake's
liability for breach of the representations, warranties and covenants exceed the
Purchase Price to be paid by the Company to Silver Lake.

        8.    Silver Lake Consent.    For purposes of Section 2.3 of the
Securityholders Agreement and for all other purposes, Silver Lake hereby
provides its consent with respect to the transactions contemplated by this
Agreement.

        9.    Miscellaneous.    

        9.1    Adjustments.    Wherever a particular number is specified herein,
including, without limitation, number of shares or price per share, such number
shall be adjusted to reflect any stock dividends, stock-splits, reverse
stock-splits, combinations or other reclassifications of stock or any similar
transactions and appropriate adjustments shall be made with respect to the
relevant provisions of this Agreement so as to fairly and equitably preserve, as
far as practicable, the original rights and obligations of the Company and
Silver Lake under this Agreement.

        9.2    Governing Law; Jurisdiction.    This Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York. Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement may be brought
or otherwise commenced in any state or federal court located in the State of New
York. Each party hereto agrees to the entry of an order to enforce any
resolution, settlement, order or award made pursuant to this Section 9.2 by the
state and federal courts located in the State of New York and in connection
therewith hereby waives, and agrees not to assert by way of motion, as a
defense, or otherwise, any claim that such resolution, settlement, order or
award is inconsistent with or violative of the laws or public policy of the laws
of the State of New York or any other jurisdiction.

4

--------------------------------------------------------------------------------




        9.3    Successors and Assigns.    Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successor and assigns of the parties hereto.

        9.4    Entire Agreement; Amendment.    This Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects hereof. Neither this Agreement nor any provision hereof may be
amended, changed or waived other than by a written instrument signed by the
party against who enforcement of any such amendment, change or waiver is sought.

        9.5    Cooperation.    The Company and Silver Lake shall, from and after
the date hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.

        9.6    Termination.    The Company or Silver Lake may terminate this
Agreement if (i) the Company, Silver Lake, Goldman, Sachs & Co., J.P. Morgan
Securities Inc. and Lehman Brothers Inc., as representatives of the several
underwriters, have not entered into the Underwriting Agreement by June 30, 2006,
or (ii) the Underwriting Agreement (other than the provisions that survive
termination) shall terminate or be terminated prior to payment for and delivery
of the Firm Shares to be sold thereunder. Upon termination of this Agreement
pursuant to this Section 9.6, none of the parties hereto shall have any
liability hereunder except for breaches of such party's representations,
warranties or covenants occurring prior to the date of such termination.

        9.7    Notices, etc.    All notices and other communications required or
permitted hereunder shall be effective upon receipt and shall be in writing and
may be delivered in person, by telecopy, electronic mail, express delivery
service or U.S. mail, in which event it may be mailed by first-class, certified
or registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

(a)If to Silver Lake, to:

Silver Lake Partners, L.P.
2725 Sand Hill Road, Suite 150
Menlo Park, CA 94025
Attention: Karen King
Phone: 650-233-8158
Fax: 650-233-8125

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Richard Fenyes, Esq.
Phone: 212-455-2812
Fax: 212-455-2502

(b)If to the Company, to:

Gartner, Inc.
P.O. Box 10212
56 Top Gallant Road
Stamford, CT 06902-7747
Attention: General Counsel
Phone: 203-316-6311
Fax: 203-316-6245

5

--------------------------------------------------------------------------------



with a copy to:

Wilson Sonsini Goodrich & Rosati
1301 Avenue of the Americas, 40th Floor
New York, NY 10019-6022
Attention: Robert D. Sanchez, Esq.
Fax No. 212-999-5899

        9.8    Severability.    If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

        9.9    Titles and Subtitles.    The titles of the Articles and Sections
of this Agreement are for convenience of reference only and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any of
its provisions.

        9.10    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

        9.11    Delays or Omissions.    It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.

        9.12    Consents.    Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.

        9.13    SPECIFIC PERFORMANCE.    THE PARTIES HERETO AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE
OTHERWISE BREACHED. IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF
THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY
BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT
EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

        9.14    Payment of Fees and Expenses.    Each party shall be responsible
for paying its own fees, costs and expenses in connection with this Agreement
and the transactions herein contemplated.

        9.15    Construction of Agreement.    No provision of this Agreement
shall be construed against either party as the drafter thereof.

        9.16    Section References.    Unless otherwise stated, any reference
contained herein to a Section or subsection refers to the provisions of this
Agreement.

        9.17    Variations of Pronouns.    All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, singular
or plural, as the context in which they are used may require.

6

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have caused this Stock Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first written above.

    GARTNER, INC.
 
 
By:
 
/s/  CHRISTOPHER LAFOND      

--------------------------------------------------------------------------------

        Name:   Christopher Lafond         Title:   Executive Vice President and
Chief Financial Officer
 
 
SILVER LAKE
 
 
SILVER LAKE PARTNERS, L.P.
 
 
By:
 
Silver Lake Technology Associates, L.L.C.,
its General Partner
 
 
By:
 
/s/  MICHAEL BINGLE      

--------------------------------------------------------------------------------

        Name:   Michael Bingle         Title:   Managing Director
 
 
SILVER LAKE INVESTORS, L.P.
 
 
By:
 
Silver Lake Technology Associates, L.L.C.,
its General Partner
 
 
By:
 
/s/  MICHAEL BINGLE      

--------------------------------------------------------------------------------

        Name:   Michael Bingle         Title:   Managing Director
 
 
SILVER LAKE TECHNOLOGY INVESTORS, L.L.C.
 
 
By:
 
Silver Lake Technology Management, L.L.C.,
its Manager
 
 
By:
 
/s/  MICHAEL BINGLE      

--------------------------------------------------------------------------------

        Name:   Michael Bingle         Title:   Managing Director

[Signature Page to Stock Purchase Agreement]

7

--------------------------------------------------------------------------------





QuickLinks


STOCK PURCHASE AGREEMENT
